DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 17, and 19, and the cancellation of claims 2-16, 18, and 20-23 filed August 18, 2022.
Claim Objections
3.	Claims 1 and 17 are objected to because of the following informalities:  
In regards to claim 1, lines 21 and 22, the phrase “the sensor determines the sufficient distance that the portion of the bolt enters the space defined by the strike box” should be changed to “the sensor determines that the portion of the bolt enters the sufficient distance into the space defined by the strike box, and in line 25, the phrase “and the portion of the bolt is prevented from removal from the space by the opening force applied to the door” should be inserted after the phrase “securely retained within the space defined by the strike box.”  
In regards to claim 17, lines 23 and 24, the phrase “the sensor determines the sufficient distance that the portion of the extendable bolt enters the space defined by the strike box” should be changed to “the sensor determines that the portion of the extendable bolt enters the sufficient distance into the space defined by the strike box.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	In regards to claim 1, the claim appears to set forth two definitions for the “sufficient distance.”  Specifically, the sufficient distance is defined in lines 19 and 20 as the distance the portion of the bolt has entered the space so as to prevent removal of the portion of the bolt from the space when an opening force is applied to the door, and is also defined in lines 23 and 24 as the distance between an end surface of the portion of the bolt and the back panel of the strike box.  It is understood from the specification that both of the definitions apply to the sufficient distance, however, the claim language is unclear because there is no link between the two definitions.  The claim will be examined with the language set forth in the claim objection above, which provides a link between the two definitions.
7.	In regards to claims 1 and 17, the phrase “the sensor determines the sufficient distance that the portion of the (extendable) bolt enters the space” suggests that the sensor measures the distance or measures a value of the distance, which is not supported by the specification.  The sensor determines that the portion of the bolt has moved the sufficient distance by measuring or detecting the magnetic field associated with the magnet of the bolt at that position, and does not determine a distance measurement.  The claims have been examined with the language set forth in the claim objections above, which is based on the specification.
8.	In regards to claim 19, this claim is rejected under 35 U.S.C. 112(b) because it depends from claim 17.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leska et al. (US-8814233) in view of Jiang (US Pub. No. 20120299314).  
12.	In regards to claim 1, Leska et al. discloses a sensor assembly for a lock assembly 17 of a door 14, the sensor assembly comprising: a strike assembly 18 including a base plate (see Figure 4 below) and a strike box (box or enclosure portion of the strike assembly 18 formed by the first side panel, second side panel, top panel, bottom panel, and back panel shown in Figures 3 and 4 below), the base plate formed with an aperture (see Figure 4 below), the strike box formed with an opening (see Figure 4 below) and a space (space within which a portion of bolt 56 is received, Figure 4) sized that shaped to receive a portion of a bolt 56 of the lock assembly therein (Figure 4), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see Figures 3 and 4 below), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (apparent from Figures 3 and 4 that the back panel is connected to the first side panel, second side panel, top panel, and bottom panel are connected to create the enclosed space in which the portion of the bolt is received, except for the opening through which the bolt extends in Figure 4), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 18, Figures 3 and 4), a sensed component 112 carried by the portion of the bolt that is received within the spaced defined by the strike box, and a sensor 114 fixed within the space defined by the strike box of the strike assembly, the sensor coupled to an inside surface of the strike box (surface of the back panel on which the sensor is located, see Figure 4 below), the sensor detects whether the portion of the bolt of the lock assembly has entered the space defined by the strike box a sufficient distance so as to prevent removal of the portion of the bolt from the space when an opening force is applied to the door (when in the locked position as shown in Figure 4, the bolt 56 is not removable from the space by an opening force to swing the door open, Col. 7, lines 41-43), and wherein the sufficient distance is a distance between an end surface (surface having component 112, Figure 4) of the portion of the bolt and the back panel of the strike box, such that the end surface of the portion of the bolt is securely retained within the space defined by the strike box and the portion of the bolt is prevented from removal from the space by the opening force applied to the door (Figure 4).
Leska et al. fails to disclose that the sensed component is a magnet having a magnetic field, and that the sensor measures magnetic field strength and is configurable with a threshold magnetic field strength, with the sensor determining that the portion of the bolt enters the sufficient distance into the space defined by the strike box by comparing a measured magnetic field strength to the threshold magnetic field strength.  Jiang teaches a bolt 118 carrying a sensed component 212 that is a magnet (Paragraph 16) so as to cooperate with a sensor 227 of a strike assembly (Figure 2B).  Jiang further teaches that the sensed component is carried by a portion of the bolt that is received within a space defined by the strike assembly (space defined between components 222 and 224, Figure 2B), with the sensor configured to measure magnetic field strength and configurable with a threshold magnetic field strength, and the sensor determining that the portion of the bolt has entered a sufficient distance into the space by comparing a measured magnetic field strength to the threshold magnetic field strength (apparent from Paragraphs 16 and 18 that the sensor includes a threshold magnetic field strength to which the measured magnetic field strength is compared, such that a change is detected and the first signal, corresponding to the bolt moving the sufficient distance into the space, is generated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to specify that the sensed component of Leska et al. is a magnet and the sensor of Leska et al. is configured to measure and compare magnetic field strengths, since it is known in art to utilize magnets and magnetic field detecting sensors to determine the position of a bolt and would yield the predictable result of sensing the bolt of Leska et al., as taught by Jiang.


    PNG
    media_image1.png
    549
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    930
    796
    media_image2.png
    Greyscale

13.	In regards to claim 17, Leska et al. discloses a lock assembly for a door, the lock assembly comprising: a latch assembly 17 coupled to the door and including an extendable bolt 56; a strike assembly 18 coupled to a jamb corresponding to the door (Figure 1), the strike assembly configured to receive a portion of the extendable bolt of the latch assembly to secure the door to the jamb (Figure 4), the strike assembly including a base plate (see Figure 4 above) and a strike box (box or enclosure portion of the strike assembly 18 formed by the first side panel, second side panel, top panel, bottom panel, and back panel shown in Figures 3 and 4 above), the base plate formed with an aperture (see Figure 4 above), the strike box formed with an opening (see Figure 4 above) and a space (space within which a portion of bolt 56 is received, Figure 4) sized that shaped to receive a portion of a bolt 56 of the lock assembly therein (Figure 4), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see Figures 3 and 4 above), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (apparent from Figures 3 and 4 that the back panel is connected to the first side panel, second side panel, top panel, and bottom panel are connected to create the enclosed space in which the portion of the bolt is received, except for the opening through which the bolt extends in Figure 4), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 18, Figures 3 and 4), a sensor assembly 112, 114 comprising: a sensed component 112 carried by the portion of the extendable bolt that is received within the space defined by the strike box; and a sensor 114 fixed within the space defined by the strike box of the strike assembly, the sensor coupled to an inside surface of the strike box (surface of the back panel on which the sensor is located, see Figure 4 above), the sensor configured to detect whether the portion of the extendable bolt of the latch is encompassed by the strike box at a sufficient distance (Figure 4 and Col. 7, lines 41-43), with the sufficient distance being a distance between end surface (surface having component 112, Figure 4) of the portion of the extendable bolt and the back panel of the strike box, such that the end surface of the portion of the extendable bolt is securely retained within the space defined by the strike box (Figure 4).
Leska et al. fails to disclose that the sensed component is a magnet having a magnetic field, and that the sensor measures magnetic field strength and is configurable with a threshold magnetic field strength, with the sensor determining that the portion of the bolt enters the sufficient distance into the space defined by the strike box by comparing a measured magnetic field strength to the threshold magnetic field strength.  Jiang teaches a bolt 118 carrying a sensed component 212 that is a magnet (Paragraph 16) so as to cooperate with a sensor 227 of a strike assembly (Figure 2B).  Jiang further teaches that the sensed component is carried by a portion of the bolt that is received within a space defined by the strike assembly (space defined between components 222 and 224, Figure 2B), with the sensor configured to measure magnetic field strength and configurable with a threshold magnetic field strength, and the sensor determining that the portion of the bolt has entered a sufficient distance into the space by comparing a measured magnetic field strength to the threshold magnetic field strength (apparent from Paragraphs 16 and 18 that the sensor includes a threshold magnetic field strength to which the measured magnetic field strength is compared, such that a change is detected and the first signal, corresponding to the bolt moving the sufficient distance into the space, is generated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to specify that the sensed component of Leska et al. is a magnet and the sensor of Leska et al. is configured to measure and compare magnetic field strengths, since it is known in art to utilize magnets and magnetic field detecting sensors to determine the position of a bolt and would yield the predictable result of sensing the bolt of Leska et al., as taught by Jiang.
14.	In regards to claim 19, Leska et al. discloses that the sensor is coupled to the back panel of the strike box, having the inside surface (Figure 4).
Response to Arguments
15.	In light of applicant’s amendments to claims 1 and 17, applicant is referred to the new rejections of claims 1, 17, and 19 under 35 U.S.C. 103 with Leska et al. (US-8814233) in view of Jiang (US Pub. No. 20120299314) are set forth in the current Office Action.  Furthermore, in regards to applicant’s remarks in the second full paragraph on page 10 and the last paragraph on page 10 extending onto page 11, applicant seems to argue that the sensor of the current application determines a distance measurement, however, this is not supported by the specification.  It is understood from Paragraph 38 of the specification that the sensor determines the magnetic field associated with the portion of the bolt moving the sufficient distance into the space defined by the strike box, not that the sensor measures or determines the value of the distance traveled by the portion of the bolt.  Jiang teaches a sensed component on a bolt that is a magnet, and a sensor cooperating with the sensed component, with the sensor including a threshold magnetic field strength to which a measured magnetic field strength is compared, such that a change is detected and the first signal, corresponding to the bolt moving the sufficient distance into the space, is generated (see Paragraphs 16 and 18).  Applicant is referred to the rejections of claims 1 and 17 under 35 U.S.C. 112(b) set forth in the current Office Action and based on the amendments to the claims.
16.	In light of applicant’s amendments to the claims, the claim objections set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new claim objections are set forth in the current Office Action.
17.	In light of applicant’s amendments to the claims, the rejections of claims 1, 17, and 19 under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new rejections of claims 1, 17, and 19 under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 1, 2022